                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

JOHN J. SULLIVAN,                                 )
                                                  )
                 Plaintiff,                       )
                                                  )
       V.                                         )              No. 4:19-CV-2044 DON
                                                  )
UNKNOWN AUSTIN, et al.,                           )
                                                  )
                 Defendants.                      )

                                 MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of plaintiff John J. Sullivan (registration

no. 1313206), an inmate at Farmington Correctional Center ("FCC"), for leave to commence this

action without payment of the required filing fee. For the reasons stated below, the Court finds

that plaintiff does not have sufficient funds to pay the entire filing fee and will assess an initial

partial filing fee of $1.08. See 28 U.S.C. § 1915(b)(l). Furthermore, based upon a review of the

complaint, the Court finds that the complaint should be dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B).

                                      28   u.s.c. § 1915(b)(l)
       Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or

her prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner's account, or (2) the average monthly balance in the prisoner's account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month's income credited to the prisoner's

account. 28 U .S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these
monthly payments to the Clerk of Court each time the amount in the prisoner's account exceeds

$10, until the filing fee is fully paid. Id

        Plaintiff has submitted an affidavit and a certified copy of his prison account statement

for the six-month period immediately preceding the submission of his complaint. A review of

plaintiffs account indicates an average monthly deposit of $54.16. Accordingly, the Court will

assess an initial partial filing fee of $1.08.

                                          28 U.S.C. § 1915(e)

        Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court may dismiss a complaint filed in forma

pauperis if the action is frivolous, malicious, fails to state a claim upon which relief can be

granted, or seeks monetary relief against a defendant who is immune from such relief. An action

is frivolous if "it lacks an arguable basis in either law or in fact." Neitzke v. Williams, 490 U.S.

319, 328 (1989). An action is malicious when it is undertaken for the purpose of harassing

litigants and not for the purpose of vindicating a cognizable right. Spencer v. Rhodes, 656 F.

Supp. 458, 461-63 (E.D.N.C. 1987), aff'd826 F.2d 1059 (4th Cir. 1987).

        To determine whether an action fails to state a claim upon which relief can be granted,

the Court must engage in a two-step inquiry. First, the Court must identify the allegations in the

complaint that are not entitled to the assumption of truth. Ashcroft v. Iqbal, 129 S. Ct. 193 7,

1950-51 (2009). These include "legal conclusions" and "[t]hreadbare recitals of the elements of a

cause of action [that are] supported by mere conclusory statements." Id at 1949. Second, the

Court must determine whether the complaint states a plausible claim for relief. Id at 1950-51.

This is a "context-specific task that requires the reviewing court to draw on its judicial

experience and common sense." Id at 1950. The plaintiff is required to plead facts that show

more than the "mere possibility of misconduct." Id The Court must review the factual

allegations in the complaint "to determine if they plausibly suggest an entitlement to relief." Id



                                                 -2-
at 1951. When faced with alternative explanations for the alleged misconduct, the Court may

exercise its judgment in determining whether plaintiffs proffered conclusion is the most

plausible or whether it is more likely that no misconduct occurred. Id. at 1950, 1951-52.

                                               The Complaint

          Plaintiff brings this action pursuant to 42 U.S.C. § 1983 alleging violations of his civil

rights. Plaintiff names as defendants in this action: Correctional Officer Austin and Warren

Larkin. Plaintiff names the individual defendants in their official capacities.

          Plaintiff asserts that on July 8, 2019, he reported to medical because he was not feeling

well. He states that he was diagnosed with a urinary tract infection, as well as cellulitis in his leg.

He was given an antibiotic shot in his leg and told to sit down in the medical office. However, he

was told by the nurse that the medical beds were full. He asked the nurse if he could lay down

somewhere, and she offered him a mat which he put in the hallway in the medical office while he

was waiting for his next medical shot.

          Correctional Officer Austin saw plaintiff laying in the medical hallway and asked

plaintiff to move to a chair in the medical office, telling plaintiff that laying on the mat was a

safety and security risk. Plaintiff states he doesn't believe he was a safety or security risk

because there was a large fan in front of him in the hallway and he was placed up against the

wall. 1

          Plaintiff states that he was awake for over 28 hours and he was sitting in a chair for over

14 hours. He claims that his back hurt and his leg was uncomfortable. 2 For relief, plaintiff seeks

two million dollars in damages.




1 Plaintiff has attached as supplements to his complaint a copy of his Informal Resolution Request, the Missouri
Department of Corrections' Response, his Grievance, the Grievance Response, his Appeal of the Grievance and the
Grievance Appeal Response. These materials are part of the complaint pursuant to Fed.R.Civ.P.10.
2 Plaintiff admits that the nurse gave him several blankets to attempt to make himself more comfortable.




                                                      -3-
                                                    Discussion

         Plaintiff brings suit against defendants in their official capacities. Naming a government

official in his or her official capacity is the equivalent of naming the government entity that

employs the official, in this case the State of Missouri. Will v. Michigan Dep 't of State Police,

491 U.S. 58, 71 (1989). "[N]either a State nor its officials acting in their official capacity are

'persons' under § 1983." Id. As a result, the complaint fails to state a claim upon which relief

can be granted. 3

        Even if plaintiff had brought this action against defendant Austin in his individual

capacity, his claim against him would be subject to dismissal. To the extent plaintiff is asserting

a denial of medical care under the Eighth Amendment, his claim would be denied, as by the facts

alleged in plaintiffs complaint, defendant Austin did not deny plaintiff medical assistance.

        In order to state a claim for inadequate medical care under the Eighth or Fourteenth

Amendment, a prisoner or detainee must plead facts sufficient to indicate a deliberate

indifference to serious medical needs. Estelle v. Gamble, 429 U.S. 97, 106 (1976); Camberos v.

Branstad, 73 F.3d 174, 175 (8th Cir. 1995). A claim of deliberate indifference involves both an

objective and a subjective component. Dulany v. Carnahan, 132 F.3d 1234, 1239 (8th Cir.

1997) (citations omitted). The plaintiff must demonstrate (1) that he suffered an objectively

serious medical need, and (2) the defendant actually knew of but deliberately disregarded that

need. Id. A "serious medical need" is "one that has been diagnosed by a physician requiring

treatment, or one that is so obvious that even a layperson would easily recognize the necessity


3
 Plaintiff has not made any allegations against defendant Larkin in his complaint. Liability under § 1983 requires a
causal link to, and direct responsibility for, the alleged deprivation ofrights. Madewell v. Roberts, 909 F.2d 1203,
1208 (8th Cir. 1990); see also Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (claim not cognizable under§
1983 where plaintiff fails to allege defendant was personally involved in or directly responsible for incidents that
injured plaintiff); Boyd v. Knox, 4 7 F.3d 966, 968 (8th Cir. 1995) (respondeat superior theory inapplicable in § 1983
suits). As a result, the complaint fails to state a claim upon which relief can be granted with respect to defendant
Larkin.



                                                        -4-
for a doctor's attention." Holden v. Hirner, 663 F.3d 336, 342 (8th Cir. 2011) (quoted case

omitted).

       Clearly, plaintiff was not being denied health treatment. He admits that he was watched

over by the medical department at Farmington for over 14 hours, and he was given antibiotics

and other shots for his UTI infection and cellulitis. Rather, his issue with defendant Austin was

that Austin made plaintiff sit in a chair while receiving that treatment because all of the medical

beds were full during the time he needed treatment.

       Plaintiff admits that he was told by defendant Austin that he could not lie down on the

mat in the hallway of the medical unit for over 14 hours due to safety and security reasons.

However, he disagrees with defendant Austin's implementation of the prison safety regulations.

        Prison regulations which impinge upon an inmate's constitutional rights are valid if they

are reasonably related to legitimate penological interests. See Thornburgh v. Abbott, 490 U.S.

401, 404 ( 1989). There are four factors in determining reasonableness of a prison regulation: (I)

whether there is "a valid, rational connection between the prison regulation and the legitimate

governmental interest put forward to justify it"; (2) "whether there are alternative means of

exercising the right that remain open to prison inmates"; (3) "the impact accommodation of the

asserted constitutional right will have on guards and other inmates, and on the allocation of

prison resources generally"; and (4) whether there exist alternatives to accommodate the prisoner

with a de minimis cost. Murchison v. Rogers, 779 F.3d 882, 887 (8th Cir. 2015) (quoting Turner

v. Safley, 482, U.S. 78, 89 (1987)).

       The safety and security of the guards and other inmates, as well as the medical staff

justifies requiring plaintiff to sit in a chair rather than lay on a floor unattended in the medical

hallway. Although plaintiff points out that he had to sit in a chair for 14 hours, he does not state

why he was not allowed to leave medical and return to his cell for the shots and medicine he



                                               -5-
required at separate intervals so that he could be more comfortable. This would have allowed for

the safety and security risk to be minimal, while still allowing plaintiff to be accommodated.

       Additionally, although plaintiff states that defendant Austin threatened that if plaintiff

failed to get up from his mat on the floor he would be taken to Five House, he does not indicate

why such an alleged punishment would be "atypical or significant."

       For the Due Process Clause under the 14th Amendment to be implicated, an inmate

subjected to segregation must have been subjected to "atypical and significant hardship ... in

relation to the ordinary incidents of prison life." Sandin v. Conner, 515 U.S. 472 (1995).

Plaintiffs allegations do not indicate that he has suffered, or was threatened with, the type of

atypical and significant hardship which might conceivably create a liberty interest. Id at 485-86

(no atypical and significant hardship where inmate spent thirty days in solitary confinement);

Hemphill v. Delo, 124 F.3d 208 (8th Cir. 1997) (unpublished) (same; four days locked in housing

unit, thirty days in disciplinary segregation, and approximately 290 days in administrative

segregation); Freitas v. Ault, 109 F.3d 1335, 1337-38 (8th Cir. 1997) (same; ten days

administrative segregation and thirty days on "on-call" status, as well as loss of higher paying

job and numerous privileges); Wycoffv. Nichols, 94 F.3d 1187, 1190 (8th Cir. 1996) (same; ten

days disciplinary detention and 100 days in maximum-security cell); Moorman v. Thalacker, 83

F.3d 970, 973 (8th Cir. 1996) (same; fifteen days of highest-level disciplinary detention and 107

days ofless-restrictive disciplinary detention). As such, plaintiff has not alleged a violation of his

due process rights.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis [ECF

No. 2] is GRANTED.




                                                -6-
       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $1.08

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his

prison registration number; (3) the case number; and (4) that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

       An Order of~i~~j~al will accompany this Memorandum and Order.

       Dated thi~~y of February, 2020.


                                               ~~
                                               RONNIE L. WHITE
                                               UNITED STATES DISTRICT JUDGE




                                              -7-
